Title: From George Washington to Robert Morris, 30 June 1784
From: Washington, George
To: Morris, Robert



Dear Sir,
Mount Vernon 30th June 1784

Your favor of the 15th did not reach my hands ’till the 27th. I will delay no time in communicating the contents of Mr Constable’s letter to my brother; but as he lives at the distance of near an hundred miles from me, & out of the Post road, it may be some time before I can obtain his answer.
This being the case, as it may be some disadvantage to Mr Constable to be held in suspence—& as the application to you, originated with me under a mistaken idea of your intention, respecting the manner of carrying on business; I think I can venture to desire that Mr Constable may not suffer himself to forego another choice on account of my Nephew, or to sustain the least inconvenience from waiting the answer of my brother.
When my brother talked of sending his youngest son to Philada, I advised the application I made to you—I recollected, that either Mr Vanberkel or Mr Vaughan had told me that he had fixed one of his sons in your Counting-house—your extensive correspondence & knowledge in trade I conceived might introduce my Nephew (if, during the course of his apprenticeship, he should display a genious for it, & assiduity,) advantageously into business, & that in so doing your own plans might be subserved. How far his engaging with Mr Constable will open prospects of this nature, is not for me to determine, tho’ I could wish his Father may decide for the best, who is a tender parent—has the welfare of his children much at heart, & entertains sanguine hopes of his Son, whose inclination prompts him to move on the mercantile stage.
I am very much obliged by the description of your Ice-house; I will build one this summer or Fall, agreeably thereto, but upon a scale some thing larger, if workmen can be obtained.

Mrs Washington joins me in affectionate compliments to Mrs Morris & yourself, whom we should be exceedingly happy to see here, whenever it can be made convenient to you both. With sincere esteem & regard I am Dr Sir &c.

G: Washington

